t c memo united_states tax_court rob r olsen petitioner v commissioner of internal revenue respondent docket no filed date rob r olsen pro_se grace k matuszeski and richard a rappazzo for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule petitioner resided in phoenix arizona at the time the petition was filed in this case respondent's notices of deficiency by notices dated date respondent determined deficiencies in and additions to petitioner's federal income taxes for the taxable years through as follows additions to tax sec sec sec sec sec year deficiency a a a a a b a dollar_figure dollar_figure --- dollar_figure dollar_figure big_number big_number dollar_figure --- --- big_number big_number --- --- --- big_number big_number big_number --- --- --- big_number big_number --- --- --- big_number big_number --- --- --- big_number percent of the interest due on the underpayment of dollar_figure the deficiencies in income taxes are based on respondent's determination that petitioner who operated a pool service business known as r o pool service failed to report on income_tax returns for the taxable years in issue net_income from self-employment as reconstructed by respondent as well as wages and interest as follows continued issue and all rule references are to the tax_court rules_of_practice and procedure net_income from year self-employment wages interest dollar_figure big_number 1dollar_figure big_number big_number 3dollar_figure big_number big_number paid_by swimmin' time inc paid_by dennis g hann paid_by arizona central credit_union the deficiencies in income taxes include self-employment taxes under sec_1401 the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure_to_file income_tax returns for the years in issue was not due to reasonable_cause the additions to tax under sec_6653 and b for and the addition_to_tax under sec_6653 for are based on respondent's determination that the underpayment for each of those years is due to negligence or intentional disregard of rules or regulations finally the additions to tax under sec_6654 are based on respondent's determination that petitioner failed to pay sufficient estimated income taxes for and and failed to pay any estimated income taxes for the remaining years in issue petitioner's petition petitioner filed a petition for redetermination on date the petition contained no assignments of error or allegations of fact the only statement in the petition that is directed at respondent's deficiency determination reads as follows notice_of_deficiency is without merit as it is based on fraudulent irs individual_master_file kept on the petitioner by the irs respondent's rule motion and subsequent developments as indicated on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted shortly thereafter on date the court issued an order calendaring respondent's motion for hearing and also directing petitioner to file a proper amended petition in accordance with the requirements of rule in particular the court directed petitioner to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiencies and separate statements of every fact upon which the assignments of error are based on date petitioner filed an objection to respondent's motion a rule c statement and an amended petition unlike the petition the amended petition is not terse it consists of typewritten pages and includes the following statements therefore petitioner believing he is a non-taxpayer and not required to file further shows that even if he were compelled by law to report he is not mandated to assess hence all of the court's rulings on the voluntary assessment aspect of the tax system and without the voluntary assessment and material facts the government prepared bookkeeping 'dummy substitute' forms returns are without a basis in law or fact upon which to rely for the authority to examine or audit the bookkeeping returns prepared by the respondent are form sec_1040 any issue alleged for failure to report or file is an issue not justiciable in this court for this court has only been mandated to determine the alleged civil liability if there is one after it has exercised its review of the procedures used by respondent in the determinations made petitioner states that the form_1040 has not been authorized by the office of management and budget for the collection of information_return for the individual income_tax found in title_26 united_states_code sec_1 which is a direct_tax petitioner states that he is not identified in the internal_revenue_code by person class of persons and or activity as a taxpayer as defined in the internal_revenue_code and therefore petitioner is not subject_to an internal revenue tax petitioner has never been afforded a hearing to determine if he is a taxpayer as defined within the definition of the internal_revenue_code since non-taxpayers are not within the purview of the code they are not subject_to any internal revenue tax therefore the above determinations are in error since i am not a taxpayer and the respondent has not made such an assertion nor is there any evidence before this court that i am engaged in any revenue taxable activity happening or event the notice_of_deficiency constitutes a counterfeit security and its signer is subject_to punishment under title united_states_code sec_552 as a felony since this counterfeit security was sent through the mail the sender has committed mail fraud since this counterfeit security says that i am liable for a tax without stating how i became liable it constitutes the making of a false statement on a government form in violation of sec_7214 petitioner attached to the amended petition a number of documents including some pages of omb-related documents pertaining to form_1040 and its various schedules petitioner also attached to the amended petition an affidavit in commerce of rob r olsen this document provides in part as follows i was not afforded a judicial hearing of any kind before the appellation of taxpayer was bestowed upon me to my best knowledge and belief the notice_of_deficiency served on me is a counterfeit security this affidavit in commerce stands as prima facie evidence unless rebutted point by point by the respondent i rob r olsen have personally researched the notice of office of management and budget action with its attached request for omb review and its attached form sf-83 supporting statement for form_1040 for and it is upon this government form the code_of_federal_regulations part and the cfr index and finding aids that i rebut and refute all presentments made or alleged to have been made to or for me by the respondent attempting to make me a taxpayer petitioner's objection and rule c statement rely on and incorporate petitioner's affidavit in commerce the objection and statement also advance additional arguments equally devoid of merit respondent's motion to dismiss was called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented argument on the pending motion petitioner did not appear at the hearing however as previously indicated he did file a rule c statement discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim that would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 b in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing other than a terse statement of tax_protester rhetoric see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioner with an opportunity to assign error and allege specific facts concerning his liability for the taxable years in issue unfortunately petitioner failed to respond properly to the court's order rather petitioner elected to continue to proceed with time-worn tax_protester rhetoric expanding upon the gibberish in his petition see abrams v commissioner supra rowlee v commissioner supra mccoy v commissioner supra karlin v commissioner tcmemo_1990_ we see no need to painstakingly address petitioner's arguments the short answer to them is that petitioner is not exempt from federal_income_tax or from the imposition of appropriate additions to tax see abrams v commissioner supra pincite moreover as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir because neither the petition nor the amended petition states a claim upon which relief can be granted we will grant respondent's motion to dismiss for failure to state a claim see 747_f2d_478 8th cir see also nieman v commissioner tcmemo_1993_533 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir we turn now on our own motion to the award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position as set forth in the petition and the amended petition consists solely of tax_protester rhetoric and legalistic gibberish based on well established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 abrams v commissioner supra pincite to reflect the foregoing an order of dismissal and decision will be entered
